The rules and forms prepared by the committee, under the provisions of chapter 45, Laws 1901, entitled "An act to provide for uniform blanks and uniform rules of practice and procedure in the courts of probate," have been recently submitted to the court for approval, as required by said act; but for the reasons assigned in the case of In re School-Law Manual,63 N.H. 574-577, the court are of opinion that the act does not confer on them "any power of approval or disapproval, legislative, judicial, or advisory."
All concurred.